Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 2,4,5,7,14,19 and 20 are under examination.
Priority
This application filed on 12 August 2019 is a 371 of PCT/US2018/017900 filed on 13 February 2018  which claims priority to US provisional 62/458,283 filed on 13 February 2017.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/458,283 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application(e.g. no support for a Zn+1 columns  to form X*Z patches).
 However, the disclosure of PCT/US2018/017900 provides support for the requirement of a Zn+1 columns  to form X*Z patches.
Therefore, the effective filing date of the instant application is 13 February 2018.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Dunne et al., Fan I and Fan II
Claims 1, 2 ,4, 5, 7, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. (WO2017087873; filed 18 November 2016) in view of Fan et al. (WO2014031997) , i.e.  Fan I and  Fan et al. ("Integrated barcode chips for rapid, multiplexed analysis of proteins in microliter quantities of blood." Nature biotechnology 26.12 (2008): 1373-1378 and supplementary materials; cited in IDS filed 24 August 2022), i.e. Fan II.
	Dunne et al. teach multiwell arrays wherein each row comprises an oligonucleotide, i.e. primer, comprising a row-specific barcode and each column comprises an oligonucleotide, i.e. primer,  comprising a column specific barcode (e.g. Entire Dunne reference and especially lines 1-35 , pg. 11; lines 9-23,pg. 12).
Furthermore, Dunne et al. teach the wells of their multiwell arrays vary in size and volume according to user’s choice  and their arrays may comprise microwells (e.g. Entire Dunne reference and especially lines 1-19,pg. 21; The total number of wells (e.g., nanowells or microwells) on the multi-well device may vary depending on the particular application in which the device is to be employed. The density of the wells in the array may vary depending on the particular application, … The density of wells, and the size and volume of wells, may vary depending on the desired application as in lines 12-16, pg. 21).
Furthermore, Dunne et al. teach microwell arrays comprising 10-200mm in width and/ or length  and total number of wells comprising 100 to 200,000 wells. Dunne et al. teach an embodiment of arrays  having dimensions of 40mmwidth by 40mm length as well as an embodiment of a device comprising 125wells X 125 wells (e.g. lines 6-33, pg. 21).
Furthermore, Dunne et al. teach embodiments wherein the  multiwell device comprises amplicons comprising row-specific and column specific barcodes. Furthermore, Dunne et al. teach primer design wherein oligonucleotides in individual wells comprise unique molecular identifier (UMI) sequences (e.g. Entire Dunne reference and especially lines  8-15, lines 25-31, pg. 8; lines 19-25, pg. 10; lines 11-35, pg. 14; lines 27-34,pg. 24-lines 1-20,pg. 25).
Furthermore, considering the Dunne reference as a whole, Dunne et al. teach primer design wherein a primer oligonucleotide comprises one or more barcoding sequences, including barcodes correlated with the row and column in which the associated well resides (e.g. Entire Dunne reference and especially … a primer comprises one or more barcoding sequences. In some embodiments, the barcode sequence is a nucleic acid segment that allows identification of the source of an amplified product nucleic acid…a barcode is correlated to one or more features of a nucleic acid, such as, the cell-type from which it was derived, the conditions the nucleic acid or cell were exposed to, the date it was generated, the multi well array in which it generated, the well in which it generated, column of wells in which it was generated, and the row of wells in which it was generated as in lines 21-29,pg. 25).
Furthermore, Dunne et al. teach primer design comprises providing barcodes of any length and any pattern of arranging the barcodes (e.g. Entire Dunne reference and especially lines 1-7, pg. 26).
 	Furthermore, Dunne et al. teach primer design embodiments wherein each discrete feature of their device comprises a primer pair wherein the first primer comprises a row-specific barcode, a unique molecular identifier and a poly-T sequence (e.g. Figure 7 shows an exemplary primer design scheme for use in embodiments of the invention as in lines 18-19, pg. 16; lines 18-29,pg. 16;  lines 24-35,pg. 26- lines 1-10,pg. 27; lines 29-35, pg. 32- lines 16, pg. 33; Fig. 7).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Dunne et al. comprising multiwell arrays wherein each row comprises an oligonucleotide comprising a row-specific barcode and each column comprises an oligonucleotide comprising a column specific barcode to include the device comprises microwells as taught in another embodiment of Dunne and to include providing oligonucleotides comprising a row-specific barcode and a column specific barcode as taught in another embodiment of Dunne as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.
The combined teachings of Dunne et al. render obvious a device  comprising multiwell arrays wherein each row comprises a row-specific barcode and each column comprises a column specific barcode, wherein device comprises microwells and wherein the device comprises oligonucleotides comprising a row-specific barcode and a column specific barcode.
Furthermore, Dunne et al. teach primer design comprising optimizable parameters, including number and pattern of barcodes  (e.g. Entire Dunne reference and especially lines  8-15, lines 25-31, pg. 8; lines 19-25, pg. 10; lines 11-35, pg. 14; lines 27-34,pg. 24-lines 1-20,pg. 25; lines 21-29,pg. 25; lines 1-7, pg. 26; primer oligonucleotide comprising a row-specific barcode, a unique molecular identifier and a poly-T sequence as in lines 24-35,pg. 26- lines 1-10,pg. 27; lines 29-35, pg. 32- lines 16, pg. 33; Fig. 7 ).
Furthermore, considering the Dunne reference as a whole, Dunne et al. teach their multiwell devices comprise additional reagents to facilitate protein detection, such as antibodies(e.g. lines 15-18, pg. 28).
Regarding the requirement of providing Zn+1 columns comprising antibodies as required by claim 1:
Considering the Fan I reference as a whole, Fan I  teach microwell arrays for multiplexed detection of multiple analytes, wherein discrete regions of the device substrate comprise multiple immobilized capture agents, wherein each discrete region comprises 2,3,5,10 or more different capture agents, wherein the capture agents are nucleic acid probes and antibody reagents (e.g. Entire Fan I reference  and especially lines 20-31, pg. 3- lines 1-3, pg. 4; lines 17-19, pg. 4; lines 4-8,pg. 35;  lines 13-18,pg. 35; lines 25-31,pg. 35-lines 1-17,pg. 36).
Furthermore, Fan I  teach their devices comprise a microwell array coupled with a capture agent array (e.g. Entire Fan I reference and especially Abstract; lines 20-31, pg. 3- lines 1-3, pg. 4). 
Furthermore, Fan I  teach their array system comprises a glass substrate coated with poly-L-lysine (e.g. lines 12-21,pg. 37). 
Furthermore, Fan et al. teach the capture agent array comprises discrete regions of antibodies that are applied by flow patterning techniques, including channel-guided patterning (e.g. Entire Fan I reference and especially lines 11-15,pg. 17; Figure 23B… each feature 122 comprises a distinctive shape or geometry. Each feature 122 comprises one or more immobilized capture agents immobilized in the particular shape of feature 122.Micropatterning technology can be used to fabricate feature size and shape with very high resolution. Exemplary techniques include … microchannel guided flow patterning … For example, Figure 24, depicts exemplary capture agent arrays, comprising capture agents arranged as squares or diamond features. This array is fabricated by cross-flow patterning technique as in lines 9-17,pg. 33; The PDMS microchip for antibody flow patterning contains 20 separate microchannels , i.e. columns, which can pattern up to 20 different antibodies respectively. The typical width and pitch of set of lines is 25 μm, 50 μm respectively in the PDMS flow patterning microchip… For the flow patterning of the capture agent array, 1.5 μL of different antibodies were injected into microchannels separately and flowed through the microfluidic channels until dry as in lines 7-13, pg. 53; Fig. 23 and 24).
Furthermore, Fan I  teach a preferred embodiment wherein the capture agent array is fabricated using the microchannel guided patterning technique described by Fan II (e.g. The high-density capture agent array is fabricated using a well-established microchannel guided patterning technique (Fan et al., 2008, Nat Biotechnol 26(12):1373- 8) as in lines 30-31, pg. 59- line 1, pg. 60).
Prior to the effective filing date of the claimed invention, Fan II teach providing antibody barcode arrays based on the DEAL technology, wherein array substrates are generated by flowing and immobilizing a different barcode in individual discrete columns and subsequently contacting each column of the printed barcode array with a different antibody, such that each different barcode captures and immobilizes a different antibody(e.g. Entire Fan II reference and supplementary methods and especially… 1st para, pg. 1 of 22; Supp Fig. 1, pg. 2 of 22; Supp Fig. 3 , pg. 3 of 22, Fan II supp; In the flow patterning process, a polydimethylsiloxane (PDMS) mold containing 13-20 parallel microfluidic channels(i.e. columns), with each channel conveying a different biomolecule capture agent, was used as in 2nd para,  Introduction, Patterning of Barcode Arrays section, pg. 5 of 22, Fan II supp; Solutions, each containing a different strand of primary DNA oligomers prepared in 1x PBS buffer, were flowed into each of the microfluidic channels as in 1st para, DEAL Barcode patterning section, pg. 7 of 22, Fan II supp; Using the microchannel-guided flow patterning method, a glass slide was patterned with DNA oligomers A,B, C and a blank control O. Each bar was 20mm in width. The DNA solutions were all 50-100􀀀M…Before the DEAL assay, the capture antibodies were conjugated to DNA oligomer codes as follows: A’ to IFN-γ, B’ to TNF-α, and C’ to IL-2 as in 1st -2nd para, pg. 9 of 22, Fan II supp).
Regarding sequence placement of a barcode sequence of the first set, a barcode sequence of the second set, and a polyT sequence as recited in claim 1:
	As discussed above, considering the Dunne reference as a whole, Dunne et al. teach multiple parameters for designing primers comprising barcodes(e.g. Entire Dunne reference and especially lines  8-15, lines 25-31, pg. 8; lines 19-25, pg. 10; lines 11-35, pg. 14; lines 27-34,pg. 24-lines 1-20,pg. 25).
Furthermore, Dunne et al. teach primer design wherein a primer comprises one or more barcoding sequences, including barcodes correlated with the row and column in which the associated well resides (e.g. Entire Dunne reference and especially… a primer comprises one or more barcoding sequences. In some embodiments, the barcode sequence is a nucleic acid segment that allows identification of the source of an amplified product nucleic acid…a barcode is correlated to one or more features of a nucleic acid, such as, the cell-type from which it was derived, the conditions the nucleic acid or cell were exposed to, the date it was generated, the multi well array in which it generated, the well in which it generated, column of wells in which it was generated, and the row of wells in which it was generated as in lines 21-29,pg. 25).
Furthermore, Dunne et al. teach primer design comprises providing barcodes of any length  and any pattern of arranging the barcodes (e.g. Entire Dunne reference and especially lines 1-7, pg. 26).
Furthermore, Dunne et al. teach primer design embodiments wherein  each discrete feature of their device comprises a primer oligonucleotide comprising a row-specific barcode, a unique molecular identifier and a poly-T sequence (e.g. Figure 7 shows an exemplary primer design scheme for use in embodiments of the invention as in lines 18-19, pg. 16; lines 18-29,pg. 16;  lines 24-35,pg. 26- lines 1-10,pg. 27; lines 29-35, pg. 32- lines 16, pg. 33; Fig. 7).
 	Therefore, although the claimed combination of barcode sequences in oligonucleotides is not expressly taught by Dunne,  Dunne et al. teach similar oligonucleotides comprising multiple barcodes and incorporated sequences comprising row-specific barcodes, column-specific barcodes, unique molecular identifiers, poly-T sequences and sequencing priming sequences. Furthermore, Dunne et al. teach these sequences are incorporated in primers in numbers and patterns according to user’s choice (e.g. Entire Dunne reference and especially lines 3-35,pg. 25-lines 1-10, pg. 27). Furthermore, as per MPEP 2144.04(VI), the particular placement of sequence placement would be an obvious matter of design choice. Additionally, a skilled artisan would appreciate that, as  there are a finite number of identified, predictable solutions , i.e. combination of sequences, then as per MPEP 2143 citing KSR, it would have been obvious to try these choices.
 	Therefore, as Dunne et al., Fan I and Fan II all teach microwell arrays comprising capture reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Dunne et al. comprising microwell arrays comprising barcoded oligonucleotides wherein each row and column comprises an oligonucleotide comprising a row-specific barcode and column-specific barcode, wherein oligonucleotides are designed to include multiple barcodes correlated with the row and column in which the associated well resides as well as poly-T sequences to include a device comprising a multiwell array coupled with a capture agent array wherein individual discrete features comprise different reagents including nucleic acid and antibody molecules , wherein capture agent arrays are fabricated by applying columns of multiple different antibodies by the channel-guided patterning technique of Fan II, as taught by Fan I, wherein capture arrays fabricated by channel guided patterning comprise channels comprising different barcoded capture oligonucleotides and different antibodies which are applied in a column like manner, i.e. flowed through individual channels , wherein antibodies conjugate with capture oligonucleotides in each channel  as taught by Fan II as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.		
 Therefore, the combined teachings of Dunne et al., Fan I and Fan II render obvious claims 1, 2,4,5 and 7.
Furthermore, the combined teachings of Dunne et al., Fan I and Fan II render obvious claim 14.
Furthermore, as Fan I teach their device  comprises a glass substrate coated with poly-L-lysine, the combined teachings of Dunne et al., Fan I and Fan II render obvious claims 19 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17/204,279
Claims 1, 2,4,5,7,14,19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 in view of Dunne et al. (WO2017087873; filed 18 November 2016) in view of Fan et al. (WO2014031997) , i.e.  Fan I and  Fan et al. ("Integrated barcode chips for rapid, multiplexed analysis of proteins in microliter quantities of blood." Nature biotechnology 26.12 (2008): 1373-1378 and supplementary materials), i.e. Fan II.
Claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 recite devices comprising a microwell array comprising immobilized capture agents.
Claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279  do not expressly teach an “X-Y” addressable array comprising barcodes and Zn+1 columns comprising antibodies as recited in the instant invention.
 However, these features are known in the art. As discussed above, the combined teachings of Dunne et al., Fan I and Fan II render obvious claims 1, 2 ,4, 5, 7, 14, 19 and 20.
Therefore, as claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279, Dunne et al., Fan I and Fan II all teach microwell arrays comprising capture reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the device of claims 1,2,5,7,8,11,14,17,23-26,30,33,39 and 73 of copending Application No. 17/204, 279 to include teachings of Dunne et al., Fan I and Fan II as discussed above, including microwell arrays comprising barcoded oligonucleotides wherein each row and column comprises an oligonucleotide comprising a row-specific barcode and column-specific barcode, wherein oligonucleotides are designed to include multiple barcodes correlated with the row and column in which the associated well resides as well as poly-T sequences as taught by Dunne and to include a device comprising a multiwell array coupled with a capture agent array wherein individual discrete features comprise different reagents including nucleic acid and antibody molecules, wherein capture agent arrays are fabricated by applying columns of multiple different antibodies by the channel-guided patterning technique of Fan II, as taught by Fan I, wherein capture arrays fabricated by channel guided patterning comprise channels comprising barcoded capture oligonucleotides and different antibodies which are applied in a column like manner, i.e. flowed through individual channels , wherein antibodies conjugate with capture oligonucleotides in each channel  as taught by Fan II as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a polyomic multiplexing device.	
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
 As discussed in the  current rejections, the combined teachings of Dunne et al. render obvious a device  comprising multiwell arrays wherein each row comprises a row-specific barcode and each column comprises a column specific barcode, wherein device comprises microwells and wherein the device comprises oligonucleotides comprising both a row-specific barcode and a column specific barcode.
Regarding the requirement of immobilized reagents,  considering the Fan I reference as a whole, at least Fan I  teach microwell arrays for multiplexed detection of multiple analytes, wherein discrete regions of the device substrate comprise multiple immobilized capture agents, wherein each discrete region comprises 2,3,5,10 or more different capture agents, wherein the capture agents are nucleic acid probes and antibody reagents (e.g. Entire Fan I reference  and especially lines 20-31, pg. 3- lines 1-3, pg. 4; lines 17-19, pg. 4; lines 4-8,pg. 35;  lines 13-18,pg. 35; lines 25-31,pg. 35-lines 1-17,pg. 36).
Furthermore, Fan I  teach their devices comprise a microwell array coupled with a capture agent array (e.g. Entire Fan I reference and especially Abstract; lines 20-31, pg. 3- lines 1-3, pg. 4). Furthermore, Fan et al. teach the capture agent array comprises discrete regions of antibodies that are applied by flow patterning techniques, including channel-guided patterning.

Furthermore, Fan I  teach the capture agent array is fabricated using the microchannel guided patterning technique described by Fan II (e.g. lines 30-31, pg. 59- line 1, pg. 60, Fan I).
Prior to the effective filing date of the claimed invention, Fan II teach providing antibody barcode arrays based on the DEAL technology, wherein array substrates on glass slides are generated by flowing and immobilizing a different barcode in individual discrete columns and subsequently contacting each column of the printed barcode array with a different antibody, such that each different barcode captures and immobilizes a different antibody (e.g. Entire Fan II reference and especially supplementary methods).
Furthermore, there is motivation to combine the teachings of Dunne et al. with the teachings of Fan I and Fan II because Dunne et al., Fan I and Fan II all teach microwell arrays comprising capture reagents.
 Therefore, these teachings are applied to the instant claims.


Conclusion
No claims are allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 24 August 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639